Title: To Benjamin Franklin from Jonathan Williams, Jr., 2 April 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dr & Hond SirL’Orient April 2d. 1783
Mr A. J. Alexander will shew you a letter relative to some Arrests placed in the hands of Williams Moore & Co to stop Moneys Mr Alexander was to pay Messrs Barclay & Moylan through them— The Letter & papers it incloses will inform you fully— I have therefore only to beg you will believe my refusal proceeds only from a fear of future ill Consequences and as the matter is wholy in Mr Alexanders name he is the proper person to act in it— I refer you to my Uncle for further particulars.
It is reported here that Governement intend to make Port Louis a free port. I shall be obliged for what information you can consistantly give on this matter as it is of serious Consequence to my house here— Port Louis has hitherto been a Small Garrison of no more Commerce than its own Consumption, to make it a port of trade will require some Undoing and a great deal of doing— Military and Commercial Conveniences are very opposite, Forts should therefore be turned into Quays and Soldiery and Idleness must give place to Artisans & Industry as nothing can be produced without time so I think that the only thing necessary to make Port Louis a good Port; the same may be said of Painboeuf with this difference that there is nothing to undo there, and not near so much to do. For my own part I think a free trade with America Should not be Confined to one port, so far as relates to exportation all France is a great Shop and the more Encouragement she gives her Customers, by selling Cheap and exporting with facility the more she will Sell and as the nature of her productions are Fabrications the more Industry will be brought forth, her Capital turned often & her riches will increase.
It is not on the narrow Scale of immediate profit that the Commercial Interests of the nation should be managed by setting out on liberal Principles, Commerce will manage her own Affairs better than all the Regulations in the World, in short as you observe in one of your Notes to a little english Book laisser nous faire is the least thing Governement can do, So far as a place of deposit may be requisite a free port for importations will be advantageous but this should be for the productions of all the World that the Americans may find every thing by coming to France. I hear that Government mean to encourage the Importation of Teas, so as that Article may be afforded Cheaper than from any other Nation, this is a good Idea for as it is a very Saleable Article it will Serve to bring Customers who will always buy Something else at same time.

I do not mean to trouble you by giving me all the details I ask but I shall be much obliged if you will desire Billy to favour me with a full and Circumstantial letter on the Subject it will be an addition to the many kind attentions he has shewn and will highly oblige me. My Love to him I am as ever &c

P.S. Finding a Cartel here I have sent for all the Prisoners which are in Nantes to come hither to embark the Expence I suppose will fall on me but I hope the publick will reimburse me and I shall send the accot accordingly.
His Excellency Doctor Franklin Passy

